Citation Nr: 0208049	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-45 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for visual impairment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 RO rating decision.  This 
case was previously before the Board in May 1998, and was 
remanded at that time for further development.  The RO has 
returned the case to the Board for further appellate 
processing.

A claim of service connection for a post-traumatic stress 
disorder was developed for appellate review, but this claim 
was granted by the RO in May 2001.  Consequently, the 
decision below does not address this issue.


FINDING OF FACT

No current visual impairment is attributable to the veteran's 
military service or to any service-connected disability.


CONCLUSION OF LAW

The veteran does not have visual impairment that is the 
result of disease or injury incurred in or aggravated by 
active military service; visual impairment is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§  3.303, 
3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
visual impairment.  He specifically contends that his 
service-connected seizure disorder and/or his service-
connected organic brain syndrome caused his visual 
impairment.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

In the veteran's case, service medical records show that, on 
an October 1996 pre-induction medical history report, the 
veteran reported that he had eye trouble.  Upon examination, 
eyes, pupils, ophthalmoscopic findings, and ocular motility 
were normal.  In January 1967, the veteran underwent an eye 
examination.  No eye disease was noted, and no prescription 
was given.  In March 1967, the veteran complained that his 
eyes would "go dim."  The examiner referred the veteran to 
the optometry clinic to see if he could be fitted with 
glasses, and noted that it could help his mental health, if 
nothing else.  A cranial nerve examination was performed in 
July 1968.  Pupils were round, regular and equal, and reacted 
directly.  The fundoscopic examination was unremarkable, and 
the fields were full.  Movement of the eye was complete to 
all quadrants.  In a November 1968 medical history report, 
the veteran reported having had no eye trouble.  Upon 
examination, eyes, pupils, ophthalmoscopic findings, and 
ocular motility were normal. 

Post-service VA medical records dated from June 1969 to April 
1991 reveal that, during this time, the veteran reported 
seeing spots and circles before his eyes.  He also complained 
of blurred vision and auras in association with seizures and 
blackouts he was having several times per week.  He also 
reported right eye numbness, flashing lights, color changes, 
and visual scotoma in association with seizures.

At a June 1969 neuropsychiatric examination, the veteran 
reported that his vision became cloudy before he had a 
blackout.  Upon examination of the cranial nerves, visual 
fields and fundi were normal.  Extraocular muscles were 
coordinated.  Pupils were round, equal, and reacted promptly 
and equally to light and accommodation.  

In February 1970, the veteran complained of blurred vision 
and spots before his eyes for two months.  All physical, 
neurological, and laboratory findings were within normal 
limits.  At a September 1970 neuropsychiatric examination, 
the veteran's pupils were equal and reacted to light and 
accommodation.  There was no nystagmus.  In August 1979, the 
veteran stated that he had blurred vision in association with 
seizures.  Upon examination, HEENT (head, eyes, ears, nose, 
and throat) findings were unremarkable.  Pupils were equally 
reactive to light and accommodation. 

In October 1987, the veteran complained of visual scotoma.  
HEENT findings were within normal limits.  A cranial nerve 
examination showed that visual acuity was 20/50 in the left 
eye, and 20/70 in the right eye.  Fundus examination revealed 
increased pigmentation on the left, medial to the disc.  No 
papilledema or hemorrhages were noted.  Extraocular muscles 
were intact.  There were decreased saccades to the left.  The 
pupils were equal, round, and reactive to light, direct and 
consensual.  

In February 1988, pupils were equal, round, and reactive to 
light.  Extraocular muscles were intact, and there was no 
nystagmus.  At a March 1988 neurological examination, the 
veteran's eyes were deviated to the right.  In March and 
April 1988, HEENT findings were normal.  Visual field 
"conferentation" was noted.  Upon neurological examination, 
extraocular muscles were intact without nystagmus.  Pupils 
were equal, round, and reactive to light and accommodation.  
Discs were sharp with benign fundi.  

Social Security Administration (SSA) records submitted by the 
veteran included a Residual Functional Capacity Assessment, 
apparently dated in May 1988, that shows that the veteran's 
physical capacities included unlimited seeing.  The veteran 
apparently did not receive SSA disability benefits for any 
kind of visual impairment.

In VA medical records dated in October 1988 and June 1989, 
pupils were equal, round, and reactive to light and 
accommodation.  Extraocular muscles were intact.  Apparently 
in August 1989, the veteran complained of vision problems.  
HEENT findings were within normal limits.  Pupils were equal, 
round, and reactive to light and accommodation.  In September 
1989, pupils were equal, round, and reactive to light.  In 
October 1989, HEENT findings were within normal limits.  
Pupils were equal, round, and reactive to light and 
accommodation.  

In January 1990, the extraocular muscles were intact.  Pupils 
were equally reactive to light and accommodation.  In 
February 1990, the veteran complained of recurrent headaches 
that interfered with his vision.  In March 1990, the veteran 
complained of bilateral blurred vision and bilateral tearing 
resulting from a severe headache.  An undated psychiatric 
nursing assessment noted that the veteran had two abrasions 
on the right side of the right eye.

At a January 1992 RO hearing, veteran complained of blurred 
vision associated with organic brain syndrome.  He stated 
that he always saw spots before his eyes, and that the spots 
became more intense with the onset of a headache.

The veteran was afforded a VA visual examination in November 
1992.  He complained of floaters and problems seeing near and 
at a distance.  The right eye uncorrected visual acuity was 
20/30 at a distance, and 20/40 at near.  The best corrected 
visual acuity of the right eye was 20/20 both near and at 
distance.  The left eye uncorrected visual acuity was 20/50 
at a distance, and 20/60 at near.  The best corrected visual 
acuity of the left eye was 20/20 both near and at distance.  
The veteran had no diplopia.  The muscle function was smooth, 
accurate, full, and extensive.  The veteran had a field 
defect in the right eye that appeared to be a nasal step, but 
the examiner found it difficult to evaluate because the 
veteran had poor compliance.  The left eye visual field was 
within normal limits.  Upon slit lamp examination, the 
veteran had mild sclerosis, and a mild amount of blepharitis.  
Upon dilated examination, the veteran's cup to disc ration 
was .2 in both eyes.  Macula and the background were clear.  
The Goldman tonometry test revealed pressures of 24 in both 
eyes.  The veteran was diagnosed with increased intraocular 
pressure with a small cup to disc ratio.  The examiner noted 
that the veteran was a glaucoma suspect.  The examiner found 
the veteran to have no ocular findings that related to 
organic brain syndrome.

Pursuant to the Board's May 1998 remand, a VA eye examination 
was conducted in April 2001.  The examiner was asked to 
provide an opinion as to whether any visual impairment was 
caused or aggravated by service-connected disability.  At the 
examination, the veteran reported that he was taking ocular 
medication.  Upon examination, the visual acuity of the right 
eye uncorrected at near was 20/40, and at a distance was 
20/30-.  Right eye corrected at near and at a distance was 
20/20.  Left eye uncorrected at near was 20/30-, and at a 
distance was 20/40-.  Left eye corrected at near and at a 
distance was 20/20.  The extraocular muscle testing showed a 
full range of motion without restrictions.  The pupils were 
equal, round, and reactive to light.  A dilated fundus 
examination was performed, and pigment changes were noted in 
the macula.  The periphery was clear.  Applanation tonometry 
found intraocular pressures of 28 and 29 millimeters.  
Biomicroscopy was unremarkable with the exception of early 
nuclear sclerosis.  Goldman visual field testing found a 
constricted visual field in the right eye with approximately 
95 degrees of horizontal field, and a slightly constricted 
visual field in the left eye with approximately 115 degrees 
of horizontal field.  The examiner's assessment was glaucoma 
with uncontrolled intraocular pressure.  The examiner opined 
that the veteran's glaucoma was not associated with his 
service-connected seizure disorder or service-connected 
organic brain syndrome.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for visual 
impairment.  Although the veteran has a current disability, 
at the November 1992 VA examination, the examiner 
specifically opined that the veteran had no ocular findings 
that related to organic brain syndrome.  Additionally, at the 
April 2001 VA examination, the examiner opined that the 
veteran's glaucoma was not associated with his service-
connected seizure disorder or service-connected organic brain 
syndrome.  In other words, in response to the question of 
whether visual impairment was caused or made worse by 
service-connected disability, the examiner indicated that 
there was no such association.  This opinion stands 
uncontradicted in the record.  VA medical records and SSA 
records do not support the veteran's contention that his 
visual impairment was related to his service-connected 
seizure disorder and/or his service-connected organic brain 
syndrome.  

As for direct service connection (38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a)), the medical evidence of record does 
not indicate any relationship between the veteran's visual 
impairment and service, and the veteran has not contended 
that any such problem began during service.  Service medical 
records do not reference any eye disease, and no health 
professional has linked the veteran's visual impairment to 
his military service.  As such, there is no basis for finding 
that the veteran's visual impairment was directly incurred in 
or aggravated by service.

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



ORDER

Service connection for visual impairment is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

